11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Javone Douglas Rawls,                        * From the 266th District
                                               Court of Erath County,
                                               Trial Court No. CR13985.

Vs. No. 11-13-00278-CR                       * January 30, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.